Citation Nr: 1813661	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel




INTRODUCTION

The Veteran served in the U.S. Army from March 1969 to October 1970.  The Veteran's awards include the Combat Infantry Badge, a Purple Heart with one Oak Leaf Cluster, and the Vietnam Service Medal.  He served in the Republic of Vietnam from August 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from August 2012 (knee) and January 2015 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue(s) of a rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity, due to symptoms such as depressed mood, suspiciousness, irritability, nightmares, severe intrusive thoughts, avoidance of traumatic stimuli, loss of interest in prior recreations, and disturbances in motivation and mood.


CONCLUSION OF LAW

For the period on appeal, the criteria for a rating of 50 percent, and no higher, for PTSD have been met.  38 U.S.C. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2014 letter satisfied the duty to notify provisions regarding the Veteran's PTSD claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA's duty to assist includes obtaining relevant records.  The electronic file contains the Veteran's VA treatment records, service treatment records, lay statements, and VA examination reports.

VA examinations were provided in January 2015 and September 2017.  The Veteran indicated that his 2015 examination was inadequate because he felt that the examiner was attempting to influence his answers when she described the limitations of the confidentiality of the examination, to include that any information he provided based on current suicidal or homicidal intent would have to be relayed for appropriate immediate medical care.  He also argued that the examiner did not want to listen to his recounting of his in-service stressors, and alleged that she was not able to "handle" his stressor information.  In a September 2015 addendum, the examiner explained that she was a licensed psychologist and it was her duty to relay information related to threats to self and others.  She also explained, rightly, that the examination was for the purpose of determining the current severity of the Veteran's service-connected PTSD, and that therefore retelling of a traumatic event was not necessary.  She stated she attempted to limit the Veteran from relaying his traumatic events so that he would not be burdened with describing the trauma yet again.  The Board notes that the statement by the 2015 examiner related to the limitations on the confidentiality of the examination are appropriate, and typical of VA mental health evaluations.  Similarly, the Board notes that the information relevant to an increased rating claim was elicited during the examination, which pertains to the Veteran's symptoms and not his in-service stressors, as service connection had already been established.  The Board finds that both examinations were adequate for rating purposes. 

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran seeks an increased rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's claim for an increased rating for PTSD was received in November 2014.  He stated that "due to recent circumstances" in his life, he was having increased difficulty dealing with his PTSD.  He stated that it was impacting his life in "several ways," and the day of his letter was the 45th anniversary of a traumatic event for him.

VA treatment records included a March 2013 primary care record where the Veteran reported a recent flare of "discomfort" after reconnection with an old Vietnam buddy.  He reported occasional nightmares.  He denied depression and severe anxiety.  The VA care provider discussed PTSD treatment with the Veteran, and he reported he would consider it if his symptoms worsened.

In December 2014, the Veteran submitted a statement that he had not sought treatment for his "issues" because he felt embarrassed to talk about them.  He had not shared his history or symptoms with his family members because he did not want to worry them, and he felt that sharing these symptoms would impact how he was perceived as "man of the house."  He stated that 1.5 years prior he had renewed a friendship with someone he served with in Vietnam, and who was present during a traumatic event in November 1969.  He stated that this fellow veteran always wanted to talk about this traumatic event, and that it was a request the Veteran "could not refuse."  He stated that yet another veteran who was present during the traumatic event found him on the internet and contacted him, and requested that he provide information and photographs for a book.  The Veteran agreed to write down his memories, and he stated that this resulted in nightmares, flashbacks, and constant recollection of this event.  "It is like living it all over again.  Thoughts and visions occur day and night."  The Veteran reported that he was a hunter, and had loved to hunt for a number of years, and even enjoyed watching television shows about hunting.  However, since his renewed recollections of the traumatic event, he could no longer "stomach" watching hunting shows or participating easily in hunting.  He stated he tried to go hunting, but he felt regret after killing the deer.  The Veteran thought of reaching out to the pastor at his church, but was finding it a struggle to talk to anyone.  He stated he felt "inadequate as a man" that he was allowing his trauma to impact his life.  The Board notes that a number of the Veteran's lay statements address similar feelings and symptoms.  The Veteran is very upset that he no longer enjoys activities he used to enjoy, and, in fact, is "emotional" or disturbed by hunting.  This was a large part of his enjoyment and pastime that he feels he can no longer participate in.  He also described how he perceived his newfound emotional reactions to hunting as emasculating.

In January 2015, the Veteran was afforded a VA examination, and was noted to have PTSD with symptoms resulting in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation (30 percent rating language).  At the time of the examination, the Veteran had been married to his wife for 41 years.  He felt that he had a "good" marriage and that he got along quite well with his wife.  He also felt he got along well with his children, and he had four grandchildren nearby that he was able to spend time with.  He reported enjoying hunting, fishing, and volunteering at his church.  "He indicated that he had friends and family, and an overall good support system."  The Veteran stated again, that he was no longer "excited" about hunting, and he feels sad for the animals that are killed, but that he feels obligated to participate for the sake of his grandson.  The Veteran stated that he retired from the U.S. Postal Service in 2010 after 37 years as a clerk.  At the time of the examination, he volunteered as a union representative for the state.  The examiner cited a prior 2005 evaluation, where the Veteran reported survivor's guilt and anger.  He stated that he expresses this anger in ways that were "disruptive" to the family.  At the time of the 2015 examination, the Veteran was not receiving any mental health treatment and he was not prescribed any medications for the management of his mental health.  On the symptoms checklist, the examiner marked that the Veteran had depressed mood and anxiety.  

On mental status evaluation, the Veteran was fully oriented, and had adequate hygiene and appearance.  His speech was normal and he denied suicidal and homicidal ideation or intent.  His thought process was linear and there was no evidence of a thought disorder.  His attention and concentration were intact.  When asked about his symptoms, the Veteran stated that he was trying to manage his PTSD symptoms without treatment.  He acknowledged that he had a friend who frequently wanted to talk about their war experience, and it made the Veteran uncomfortable.  He endorsed having intrusive thoughts more regularly, and the Veteran was tearful when discussing these memories.  He stated he was unsure of how to tell his stories to others, and that he wished to not talk about them.  He continued to have some nightmares, dependent on triggers.  He would become "sad" when his memories are triggered.  As his one traumatic experience occurred in November 1969, he tends to become more emotional and had increased episodes of re-experiencing, during the holiday season.  He endorsed continued symptoms of "negative alterations in cognitions and mood," as well as arousal.  He endorsed guilt, and stated that he was easily irritated and annoyed.  His sleep was variable, but on good nights he was able to sleep 7 to 8 hours.  The examiner noted that the Veteran was pleasant and cooperative and was forthright in providing the information in the current report.  "His symptoms continue to result in mild range impairment."

On his June 2015 notice of disagreement, the Veteran argued that the PTSD examiner's statements felt as though they were geared to influence the Veteran's responses.  Specifically, because the examiner explained that any affirmative responses related to intent to harm himself or others would result in the examiner having to report those responses, that the Veteran felt that there was a threat implied in his answering affirmatively (something would "happen" to him).  The Veteran argued that this was VA attempting to manipulate him into not answering those questions.  The Board notes that a licensed psychologist (such as the one who provided his examination) has a duty to report when patients report an intent to harm themselves or others, as it would require psychiatric care, and she provided this information as a discussion of the limits of confidentiality inherent to his mental health examination.  This was not an attempt to influence the Veteran's statements during the examination; mental health care providers must take statements of suicidal or homicidal intent seriously.  The Veteran also stated he did not feel he was given adequate time and opportunity to answer the questions.  He argued that veterans are individuals, who deal with their situations differently, and that he was being judged based on how he "fits within a mold."  The Board notes that the way governing regulations provide ratings for mental health disorders is to provide a list of possible symptoms and their relation to social and occupational functioning, but to leave the list open-ended, such that all signs and symptoms associated with a diagnosed disorder may be used to rate a veteran, based on how those signs and symptoms correlate to the examples and functional impact in the rating criteria.  The Board will consider all of the Veteran's reported symptoms in assessing the severity of his PTSD. 

In a subsequent July 2015 statement, the Veteran stated that he did not have suicidal ideation, but that he did "ask God to take [his] life often."  He stated that he is easily angered, but that he tried to control it.  The Veteran was bothered that the examiner "only wanted to ask her questions" and did not want to discuss his stressful incidents with him, and suggested he talk with others at VA.  Again, the Board notes that a VA examination for an increased rating was provided for the limited purpose of discovering the severity of the Veteran's current symptoms.  The VA examination was not to "help" the Veteran with his mental health symptoms or provide any treatment.  He again stated that he struggled to enjoy things he previously enjoyed (hunting), or normal things like movies where someone is killed.  He tried to describe his guilt, and recurrent memories related to the man he could not save in service.  And he described seeing the man's eyes, and hearing him begging during frequent intrusive thoughts.  He was extremely bothered by his thoughts that he did not try to save a life.  

In August 2015, the Veteran sought treatment from VA mental health, and noted that the January 2015 examination resulted in increased intrusive thoughts about Vietnam.  He stated he had also met with two friends from Vietnam, which additionally triggered memories.  On evaluation, the Veteran denied delusional grandiosity, hyper-religiosity, periods of euphoria or expansive mood lasting 7 days or more.  He had sleep latency and sleep disruption.  He reported nightmares or upsetting dreams less than once per month.  Based on his answers, the Veteran was noted to have "moderate sleep impairment."  He denied paranoid delusions, and hallucinations.  On mental status evaluation, the Veteran was oriented and collaborative.  His mood was depressed and anxious.  His affect was blunted, and his speech was soft.  The Veteran was noted to be "having increasing depression due to increasing and intrusive memories of Vietnam service, as well as sleep problems."  The Veteran did not want medication and he was unsure if he wanted counseling, but stated he would contact a local Vet Center if he decided he did.

In October 2015, the Veteran submitted a statement along with his substantive appeal, where he indicated his belief that the 30 percent rating he was awarded was a way of telling him that his "experience was not that bad."  The Board notes that disability ratings are based on the severity of the disability (here, PTSD), and not on the severity of the cause of the disability.  In no uncertain terms, the 30 percent rating was assigned based on the severity of the Veteran's symptoms of PTSD, and not on the severity of the Veteran's traumatic experiences in Vietnam.  

In July 2016, the Veteran participated in an individual therapy session.  They "discussed his current symptoms and increased distress."  The Veteran stated that he would not discuss his symptoms or trauma with his family.  He was also adamant that he did not want to take any medications.  He agreed to think about attending the Vet Center for therapy.  During the session, the Veteran was pleasant, attentive, and cooperative.  His speech was goal-directed and his thought processes were logical and rational.  He had no current suicidal or homicidal ideation.  His affect was dysthymic.  He had no evidence of psychotic symptoms.  Although the VA psychologist thought that the Veteran found the session helpful and gave him a safe place to talk about his feelings, the Veteran cancelled a follow-up therapy session and it does not appear he ever rescheduled.

A November 2016 letter from the Veteran to then-President Obama described how he was "hard-hearted" after his return from Vietnam, but with the death of his father, and his retirement in 2010, his own PTSD symptoms began to break through.  He stated that at some point after 2010 the frequency of the occasions he re-experienced his trauma continued to increase.  He again noted that he used to enjoy hunting, but that now he gets a "sick feeling" when he goes hunting with relatives.  He stated he was embarrassed to discuss with his family members that he no longer enjoys hunting.  He described becoming emotional watching a movie, and that he refused to acknowledge this to his wife, as he felt he needed to hide his emotions from her.

Subsequent statements from the Veteran to VA, beginning in March 2017, showed his increased anger and irritability related to his increased rating claims.  The Veteran also had renewed anger regarding the unfairness of the Vietnam War, and how Vietnam veterans have been treated compared to veterans of more current wars.  The Veteran sent a number of letters in 2017; the letters were confrontational and including wishing harm upon VA employees.  He provided a statement in July 2017 where he indicated he was always trying to disguise his moods and emotions, and that he was always afraid that someone would see his emotional reaction to movies, or afraid to spend time with friends because of his anger and emotions.  The Veteran was quite impassioned that he felt like less of a "man" because of emotional reactions he had as a result of his PTSD.  He even stated that "dying would be a relief."

In September 2017, the Veteran was afforded an additional VA examination.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran was still married to his wife of 43 years, but noted that it had "not been easy."  He stated that he was by himself a lot, which appears to be an indication that he self-isolated.  He had two children, and had a "really good" relationship with his daughter.  He had "past issues" that limited his relationship with his step-son, but that this relationships had "improved."  He also had a "really good" relationship with two of his four grandchildren.  He noted that he had friends, but no other description was added.  Regarding leisure activities, the Veteran stated that he had no motivation to go deer hunting, although this was something he used to enjoy.  He again stated that he will not discuss Vietnam with his family, and so he cannot explain why he does not want to go hunting.  He would do yard work and volunteer at his church, which he enjoyed.  The Veteran noted he retired in 2010, but also that it would "probably be better if he had not retired."  He denied participating in ongoing mental health treatment.  When asked if there was anything he wanted VA to be aware of, the Veteran "questioned why he can't think of any positive times from Vietnam."  The Veteran relayed two stressors from his time in Vietnam, and his questioning of why he did not help in either situation.  

On the Veteran's symptom checklist, the examiner selected depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  On mental status evaluation, the Veteran was fully oriented, and his speech was normal.  His appearance and hygiene were adequate and his mood was pleasant with a congruent affect.  He was noted to become tearful at times.  His thought process was linear, and there was no evidence of a thought disorder.  He denied any current suicidal or homicidal ideation, plan, or intent.  His attention and concentration were intact.  The examination report included some information on psychological testing that was performed.  The examiner noted that "overall, the Veteran's level of functioning appears to have somewhat worsened since the time of his last exam.  Overall he appears to function with moderate range impairment with reduced reliability and productivity.  He should be commended for maintaining his marital relationship of 43 years, as well as many of his familial relationships.  He should also be commended for his past occupational functioning as a clerk at the Post Office for 37 years."  The examiner noted that the Veteran would benefit from having a mental health provider to talk to.

Based on a review of the medical and lay evidence of record, the Board finds that the Veteran's PTSD symptoms fell between the criteria for a 30 percent and 50 percent rating.  Resolving reasonable doubt in the Veteran's favor, his symptoms more nearly approximate the 50 percent rating for the entire period on appeal.

As the record shows, the Veteran has been without treatment for his PTSD for the majority of the length of his disability.  Although he has occasionally sought therapy, he has never participated for more than a couple of sessions.  Instead, he has dealt with his symptoms on his own.  He described being "hard hearted" when he first discharged from service, which contained many of the symptoms of PTSD which he finds to be most impactful on his life.  After the death of his father in 1997, and particularly after his retirement in 2010 and reuniting with friends from service in 2013, the Veteran has experienced an increase in his symptoms.  Throughout the appeal, the Veteran has described sleep impairment, nightmares, severe intrusive thoughts, survivor's guilt, suspiciousness (generally aimed at VA/the government, but also related to a fellow veteran who was writing a book), anxiety, and being "emotional."  The Veteran's description of being "emotional" includes the "sick to the stomach" and sadness he now feels when hunting deer, as well as the tearfulness he can experience when watching someone die in a movie.  To the Veteran, these "emotional" responses are distressing because of his history of suppressing (being "hard hearted") prior feelings and due to his personal feelings of how a "man" should act, react, and emote.  As such, these "emotional" reactions are a moderately severe symptom to the Veteran's perception. 

The Board notes that the Veteran has had normal speech, memory, judgment, and understanding (of complex commands), and abstract thinking throughout the appeal period.  There is no indication from the Veteran or his medical records that he experiences panic attacks.  The 2017 examiner noted that the Veteran did have disturbances of motivation and mood, and the Board finds that his statements prior to 2017 demonstrated that he had disturbances of mood throughout the appeal process.  Generally, the Veteran has been able to establish and maintain effective work and personal relationships throughout his life.  Although he retired in 2010, the Veteran was able to maintain relationships with his wife, children, grandchildren, some friends, a church community, and through work with a union.  From his descriptions, he is able to establish and maintain these relationships by placing himself second.  He does not want his family to worry, to turn down a friend who wishes to discuss war, or to turn down family members who wish to hunt even though all of these activities result in the Veteran's distress.  Instead, he becomes angry about his "emotional" reactions and his Vietnam service, in general.  Although the Veteran appears to be quite social, he is limiting what he allows his social circle, including his family, to know about not only his war-time experiences, but also about his own psychiatric symptoms and feelings.  To this extent, the Veteran is quite isolated, and attempts to present a façade to others.  Thus, although the Veteran's symptoms do not include most of those listed on the criteria for a 50 percent rating, they are more approximately similar to those symptoms.  The Veteran's isolation, "emotional" reactions, sleep impairment, loss of interest in prior recreation, anger/irritability, suspiciousness, and severe intrusive thoughts more nearly approximate a finding of reduced reliability and productivity (a 50 percent rating).

The Board does not find that the Veteran's PTSD symptoms warrant a 70 percent rating.  The Veteran's symptoms do not result in occupational impairment with deficiencies in most areas, as he continues to have strong familial relationships and a good social support.  He has had normal speech, impulse control, spatial orientation, personal appearance and hygiene.  He has not had symptoms such as suicidal ideation, although he has passive wishes for death.  He has consistently indicated that he does not have thoughts of suicide.  He does not have symptoms such as obsessional rituals, or near-continuous panic or depression affecting his ability to function independently.  The Veteran functions independently, and is able to function with positions in a union and at his local church.  Although the Veteran has passive wishes for death, his overall symptoms do not more nearly approximate a rating in excess of 50 percent.

While during the course of the appeal of his PTSD rating the Veteran has indicated he has severe intrusive thoughts and occasional passive wishes for death, overall the Veteran's disability picture for the entire period on appeal more nearly approximates the criteria for the 50 percent rating.  See 38 C.F.R. § 4.7.  The Board notes that the 2015 examiner felt that the Veteran's symptoms resulted in occupational and social impairment with occasional decreased in work efficiency (the criteria for a 30 percent rating).  However, although there was an increase in severity of the Veteran's symptoms from 2013 to 2017, the Board finds that staged ratings are not warranted, and the 50 percent rating criteria was most nearly approximated throughout the period on appeal.  Therefore, the Board finds that entitlement to a rating in excess of 50 percent is not warranted.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has not expressed that his service-connected disabilities render him unemployable.  The Veteran retired from the U.S. Postal Service in 2010 after 37 years.  He has stated he sometimes wished he had not retired, as his symptoms were less severe when he was working.  As such, the Board does not find that the issue of TDIU has been raised.


ORDER

Entitlement to an increased 50 percent rating for PTSD is granted.


REMAND

The Veteran is in receipt of a 10 percent rating for a right knee disability based on arthritis.  He was afforded a VA examination in September 2017 and was noted to have right knee joint osteoarthritis from remote injury and a right knee meniscal tear diagnosed in 2013.  The examination report indicated that the Veteran denied flare-ups of right knee symptoms, but his description of functional impact included that he had increased pain with driving.  Under the remarks section of the examination report, the 2017 examiner stated that the Veteran's torn meniscus shown on an April 2013 MRI was an "incidental finding" and that his torn meniscus was not "associated with" his service-connected right knee disability.

A September 2015 VA treatment record included that the Veteran had dull knee pain with episodes of sharp knee pain at times.  He had pain with driving, and his knee felt "weak," and "stiff."  He stated that his knee would frequently "pop," but that it "rarely" gave out.  He had no episodes of locking.  He had a positive McMurray test with pain medially.  

A December 2013 VA examination report included that the Veteran had constant pain, with aggravation from physical activity and intermittent swelling.  The examiner noted that the Veteran was service connected for "mild degenerative joint disease/osteoarthritis of his right knee."  The examiner noted that the Veteran was first treated for his right knee post-service in 2006, due to pain from a motor vehicle accident two years prior.  The examiner noted that the Veteran was also diagnosed with a torn meniscus in 2013.  

In March 2012, the Veteran stated his right knee would have occasional sharp pain with knee collapse.  

Although the Veteran's claim is for an increased rating for his osteoarthritis of the right knee, VA has the ability to provide separate compensation ratings for different symptoms of the same knee.  Here, the Veteran has reported that his right knee "gives way" and he has been diagnosed with a meniscal tear.  However, the VA examiners have indicated that his meniscal tear is "incidental" and not "associated with" his service-connected osteoarthritis.  Although this information was provided in the examination reports, an explanation for this opinion was not included.  Additionally, although the 2017 examiner indicated the Veteran denied flare-ups of knee symptoms during the examination, it appears that he has reported increased episodes of symptoms to VA care providers.  As such, the Veteran must be afforded an additional VA examination, with an opinion as to whether the Veteran's meniscal tear is due to his service or his service-connected right knee osteoarthritis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination to evaluate the severity of his right knee disability.  To the extent possible, the examiner is also asked to provide the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left and right knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  A description of any flare-up of symptoms should be included in the examination report.  Additionally, the examiner should provide an opinion as to:

a) Whether it is at least as likely as not (50/50 probability or greater) that the Veteran's right knee meniscus tear is due to his service?

b) Whether it is at least as likely as not (50/50 probability or greater) that the Veteran's right knee meniscus tear is due to his service-connected right knee osteoarthritis?

An explanation/rationale should be provided for each opinion expressed.

2.  After completing the development requested above, readjudicate the Veteran's claim.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  The SSOC should include review of the September 2017 VA examination.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


